Citation Nr: 1453009	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-21 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for medical care received at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had reported active duty service from November 1946 to June 1950.  He died on January [redacted], 2012 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  
determinations issued by the Department of Veterans Affairs (VA) Nebraska-Western Iowa Health Care System (NWIHCS), which denied payment and/or reimbursement for medical expenses incurred at Nebraska Medical Center, Great Plains Regional Medical Center and through transport by Platte County Ambulance Company.  

The appellant had originally requested a local hearing at the NWIHCS; however, in a February 2013 statement, she subsequently withdrew her request.  In January 2014, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The appellant requested a copy of the hearing transcript, which was provided to her in August 2014.  

At the Board hearing, the appellant submitted additional evidence and argument along with a waiver of local agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.   

At the January 2014 Board hearing, the appellant testified that the Veteran also received ambulance transport in October 2011 and received treatment at Callahan Cancer Center.  As such, she appeared to be claiming payment and/or reimbursement for these expenses as well.  However, it does not appear that the AOJ has adjudicated this matter.  As such, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary note, the Board observes that that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System claims file associated with the appellant's claim.  A review of the Virtual VA and VBMS records reveals that, with the exception of a copy of the January 2014 Board hearing transcript, the records are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran was not service-connected for any disability.

2.  The Veteran received medical care that was provided at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012.
  
3.  The medical services in question were not authorized in advance by VA. 

4.  The Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment provided.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for medical care received at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012 have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R.  §§ 17.120, 17.121, 17.1000, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA generally has a statutory duty to assist the Veteran in the development of a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).   Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error. 

The Board also observes that the provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17 contain their own notice requirements.  Further, regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132. 

In this case, the Board finds that the notification provisions of Chapter 17 have been satisfied, as have been the duties to assist and notify under the VCAA (assuming it is applicable).  All relevant evidence necessary for the equitable disposition of the appeal has been obtained and that additional efforts to notify or assist the appellant in the development of this case are not required.  Specifically, the Board finds that, in correspondence dated in March 2012, April 2012, June 2012, and July 2012, the NWIHCS advised the appellant of VA's duties to notify and assist under the VCAA.  These letters specified what the evidence must show to establish entitlement to reimbursement of unauthorized medical expenses incurred by the Veteran.  Further, VA and private treatment records, which are the subject of this appeal, have been associated with the record.  

Moreover, in this case the Board finds that the appellant does not satisfy the legal requirements for payment of or reimbursement of the unauthorized medical expenses.  As such, it is the law, and not the evidence, that is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts, is dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, and not factual evidence, is dispositive).

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the chronology and nature of the Veteran's non-VA treatment, whether pre-approval had been obtained, and the basis of the appellant's claim that VA should be liable for payment of all non-VA medical care the Veteran received from the diagnosis of his cancer in October 2011 through his death in January 2012.  Importantly, the undersigned informed the appellant that there were two different statues covering the payment or reimbursement of medical expenses, one addressing treatment for service-connected disabilities and one addressing treatment for nonservice-connected disabilities.  The undersigned further advised the appellant that, as relevant to the instant claim, the latter statute requires that the Veteran may not have insurance coverage by another provider, to include Medicare.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Analysis

The appellant is seeking entitlement to reimbursement or payment for unauthorized medical expenses incurred by the Veteran at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received at the at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012.  See 38 U.S.C.A.  § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  

At the Board hearing, the appellant testified that, in October 2011, the Veteran presented at the VA complaining of pain and excessive sweating.  She asserted that he was then sent to the emergency room at Great Plains Regional Medical Center by the VA physician to check for kidney stones.  A review of the October 2011 VA treatment record does indicate that the Veteran was referred to the emergency room for evaluation.  The appellant testified that this initial visit to the emergency room was paid for by VA.  During this visit, blood work showed that the Veteran had leukemia.  Subsequently, he was admitted to Nebraska Medical Center for chemotherapy.  The appellant clearly testified that she never contacted VA again for pre-approval of this treatment as she assumed it was continuation of the same care initially received at VA in October 2011.  Although the appellant may have assumed this was continuation of the same care, there is simply no evidence of pre-authorization of any further medical treatment.  

Moreover, although the appellant testified that she notified the private facilities that VA was the Veteran's primary care provider, she indicated that she was not privy to any information concerning communications between the private facilities and VA.  She also testified that a nurse at VA had indicated that she would submit a fee authorization for treatment at Callahan Cancer Center, but again, she never saw any further indication as to whether this request was submitted.  However, the appellant did testify that the nurse at VA subsequently informed her that the appointments at Callahan were not being approved by VA.  Despite requests for authorization, the appellant testified that all further requests for authorization for outside medical treatment were denied by VA.  In sum, the evidence of record does not show that prior authorization for any incurred medical expenses was given by the NWIHCS.   
  
VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act: (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

In the instant case, the Veteran did not meet the criteria of 38 C.F.R. § 17.120(a) because service connection is not in effect for any disability.  Additionally, there is no evidence that the Veteran was participating in a rehabilitation program.  Importantly, the provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive; thus, all the provisions must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

Although the criteria of 38 C.F.R. § 17.120 have not been met, it must still be considered whether payment or reimbursement for the emergency services for nonservice-connected conditions in non-VA facilities can be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002. 

The Board observes that these criteria are also conjunctive, not disjunctive; thus, all criteria must be met.  See Melson, supra.

By way of background, in October 2011, the Veteran was diagnosed with acute myeloid leukemia (AML).  He was hospitalized for 10 days at Nebraska Medical Center of induction chemotherapy.  The Veteran had subsequent treatment at private facilities, including Great Plains Regional Medical Center, as well as transport by Platte County Ambulance Company on the date of his death.  A February 2012 letter from a VA medical doctor indicated that this initial hospitalization was necessary as the Veteran had a very rare subtype of AML that required further investigation.   

In numerous determinations dated from December 2011 to June 2012, reimbursement of medical expenses was denied for the treatment that the Veteran received from October 2011 until his death in January 2012 under the Veterans Millennium Health Care and Benefits Act because it was found that he had other, third party insurance coverage.  The Board acknowledges that the February 2012 VA letter indicated that it was attempted to get the Veteran into the Omaha VA Medical Center, but his tenuous condition did not allow for such long distance transportation and required therapies locally.  The letter further requested that the Veteran's treatment be covered through VA.    

Nevertheless, the record shows that the Veteran had Medicare Parts A and B during the treatment in question.  Moreover, the appellant has not disputed that the Veteran had other insurance.  In fact, in statements of record and at the Board hearing, the appellant has conceded that the Veteran had other insurance, which covered most of his expenses.  Rather, she has essentially asserted that as VA was the Veteran's primary care provider since 1999, VA should pay for the expenses.  Regardless, even though the VA was the Veteran's primary care provider for many years, this circumstance does not change the undisputed fact that the Veteran had other health insurance.  

In sum, a review of the record indicates that the Veteran did have additional third party insurance, which the appellant has not disputed.  Therefore, reimbursement for the medical expenses incurred in connection with treatment received at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012 is not permitted.  

In reaching this decision, the Board notes that it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board recognizes that there is medical evidence that a VA facility equipped to treat the Veteran may not have been feasibly available.  Nevertheless, as the Veteran did not meet one of the criteria for payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R.  §§ 17.1000-1008 (i.e. the Veteran had coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002.  While the Board is sympathetic to the appellant's circumstances, there is no legal basis on which to provide the appellant equitable relief.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the claim must be denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses for medical care received at the Nebraska Medical Center from October 25, 2011 through November 4, 2011; at the Great Plains Regional Medical Center from November 7, 2011 through January 2, 2012, from January 4, 2012 through January 7, 2012, and from January 9, 2012 through January [redacted], 2012; and through transport by Platte County Ambulance Company on January [redacted], 2012 is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


